Detailed Action
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amended claims dated September 12th, 2022 responding to the August 5th, 2022 Office Action provided in the rejection of claims 2-21. 

Status of Claims
2.	Claims 4 and 19 have been amended. Claims 2-21 are pending in the application, of which claims 2, 17 and 21 are in independent form and these claims (2-21) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 
Response to the Amendments
3. 	(A). Objection to the Specification: Due to proper amendments to the claim 4 previously applied objection to the specification has been withdrawn.
(B). Regarding Non-Statutory Double Patenting rejection: Based on the remarks filed on September 12th, 2022, which Applicants have indicated the intention of differing any action against the applied Non-Statutory Double Patenting Rejection until the maturity of the prosecution Office hereby maintains the Non-Statutory Double Patenting Rejection; however, held in abeyance. 
	(C).	Regarding art rejection: Regarding art rejection: Applicants' arguments are not persuasive; therefore, previously applied art rejections to the claims 2-21 have been maintained.

Response to the Arguments
4.    As an initial mater Examiner likes to points out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Argument: Applicant contended that “Office Action alleges that Applicant's "peripheral switch" is equivalent to Gopalakrishnan's "server computer 160." (Office Action, p. 13.) Applicant disagrees” (please see Remarks page: 9 ¶[03]).
	Response: Examiner respectfully disagrees with the Applicants because Gopalakrishnan discloses “ self service terminal 110 of this embodiment is an automated teller machine (ATM) and the server computer 160 is a switch that connects the ATM to a banking network” (please see ¶[0017]), which a switch is device connects several devices such as ATM and other banking network, wherein banking network which includes other devices. For example, Gopalakrishnan also discloses “obtain authorization for a transaction request from a remote authorization host (not shown) through the switch 160, and communicate commands to other software components to operate devices 120, 125, 130, 135, 140 to perform authorized transactions” (please see ¶[0033]). Therefore, Gopalakrishnan teaches switch; and moreover, Gopalakrishnan discloses an ATM system, which ATM machine inherently consist of peripheral switches. On the other hand, Wilcox sufficiently discloses i.e. “A controllable switch is coupled between the first and second peripheral device busses” (please see Col. 2:62-63). Applicants must recognize that the claims have been rejected under 35 U.S.C. §103, where one cannot show nonobviousness by attacking references individually where the rejection are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants must consider the cited prior art in view of one of ordinary skill in the art, not as a generalized literature. Examiner further respectfully points out that the specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02. 
Argument: Applicants further contended that “Gopalakrishnan discloses that "server computer 160 is a switch that connects the ATM to a banking network." (Gopalakrishnan, 17.) Thus, Gopalakrishnan merely has a switch to connect or disconnect an ATM to a banking network. Yet the claimed "peripheral switch" recites much more. For example, the claimed "peripheral switch" recites at least "isolating, using the peripheral switch, one of the first and second computing devices from the one or more peripheral devices such that the isolated one of the first and second computing devices is disallowed from controlling the functions of the ATM" in claim 17, and similarly in claims 2 and 21. But Gopalakrishnan is completely silent as to at least this distinguishing operation of the claimed peripheral switch, and thus does not and cannot teach at least this distinguishing feature of claims 2, 17, and 21” (please see Remarks page: 9 ¶[04]).
Response: Examiner respectfully disagrees with the Applicants because Wilcox discloses “First and second peripheral device busses are coupled to the first and second peripheral device controllers, respectively. A controllable switch is coupled between the first and second peripheral device busses. The controllable switch either isolates the first and second peripheral device busses from each other” (please see Col. 2:60-65). Applicants must realize that peripheral switches can be both hardware and software (such as USB network gate), and this technology is not dedicated to a single machine or specific device. Peripheral switch can be used within millions of distinct devices. Therefore, when Wilcox’s peripheral switches are used in Gopalakrishnan’s ATM machine it would provide the same results as Applicants’ alleged invention. Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988)and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
Finally, the Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Examiner respectfully point outs that while Applicants articulate their disagreement in regards to any part of the cited art Applicants must provide appropriate analysis of the corresponding claimed limitation, and such analysis must be supported by the originally filed specification.   
                                    
5.	(A).	Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05. 
	For Example:
	I.	Waidhofer et al. (US PG-PUB No. 2017/0090948 A1) discloses: “FIG. 1, the HBA 103 acts as an intermediary between the Peripheral Device 110 and the Host Device 101, isolating the Peripheral Device 110 from the Host Device 101 such that a fault or device failure at the Peripheral Device 110 will not propagate to the Host Device 101. Because the HBA 103 isolates the Peripheral Device 110 from the Host Device 101, the HBA 103 also allows for easy system maintenance of the Peripheral Device 110, including for example, updating the firmware of the peripheral device, physically replacing a defective peripheral device with a new device, and so forth, without interrupting the operation of the Host Device 101” (please see ¶[0003]).
	II.	Richard Earl Jones (US PG-PUB No. 2008/0091861 A1) discloses: “An apparatus including a first peripheral device coupled to a digital bus; a second peripheral device coupled to the digital bus; a controller coupled to the first and second peripheral devices via the digital bus, the digital bus including first and second switches disposed between the controller and the first and second peripheral devices, respectively, the controller controlling the state of the first and second switches, the controller transmitting to and receiving data from the first and second peripheral devices via the digital bus and the first and second switches, the controller isolating a selected one of the first and second peripheral devices by controlling the state of an associated one of the first and second switches when data is not being transmitted to or received from the selected one of the first and second peripheral devices” (please see Abstract).


(B).	Applicant's arguments filed September 12th, 2022 have been fully considered but they are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections – 35 USC §103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 2, 3, 13, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (US Patent Application Publication No. 2015/0379489 A1 -herein after Gopalakrishnan [IDS of record]) in view of Jeffrey A. Wilcox (US Patent Publication No. 6,532,547 B1 -herein after Wilcox).

Per claim 2:
Gopalakrishnan discloses:
A system (At least see ¶[0005] -a self service terminal such as an automated teller machine (ATM) includes a computer and devices that support the functions of the ATM), comprising: a first computing device comprising: 
a memory configured to store first operations for controlling functions of an Automated Teller Machine (ATM) (At least see ¶[0005] -a self service terminal such as an automated teller machine (ATM) includes a computer and devices that support the functions of the ATM); and 
a processor configured to perform the first operations (At least see FIG.2 with associated text, and also see ¶[0009] -a computer in a self service terminal to determine application specific device operation); a second computing device comprising: 
a memory configured to store second operations for controlling the functions (At least see ¶[0010] -second application information is associated with operations performed by the device in response to commands from the second application, also see ¶[0034] -first application 305 provides ATM functions and the second application 310 provides interactive teller functions. The first application 305 communicates through the computer server (switch) 160 to an application at a bank or other financial computer center to authorize certain operations); and 
a processor configured to perform the second operations (At least see FIG.2 with associated text, and also see ¶[0009] -a computer in a self service terminal to determine application specific device operation); and a peripheral system comprising: 
one or more peripheral devices of the ATM (At least see FIG. 3[Wingdings font/0xE0]340 with associated text); and 
a peripheral switch configured to facilitate communication between the one or more peripheral devices and at least one of the first and second computing devices (At least see [0017] - self service terminal 110 of this embodiment is an automated teller machine (ATM) and the server computer 160 is a switch that connects the ATM to a banking network. The ATM 110 performs functions for a user that include dispensing cash, accepting checks, cash and notes for deposit, checking account balances and other banking related functions), wherein: 
Gopalakrishnan sufficiently discloses the system as set forth above, but Gopalakrishnan does not explicitly disclose: in a first operation mode, the peripheral switch is configured to enable the first computing device to control the functions and to isolate the second computing device from each of the peripheral devices, and in a second operation mode, the peripheral switch is configured to isolate the first computing device from each of the peripheral devices and to enable the second computing device to control the functions.  
However, Wilcox discloses: 
in a first operation mode, the peripheral switch is configured to enable the first computing device to control the functions and to isolate the second computing device from each of the peripheral devices (At least see Col. 2:60-65 - First and second peripheral device busses are coupled to the first and second peripheral device controllers, respectively. A controllable switch is coupled between the first and second peripheral device busses. The controllable switch either isolates the first and second peripheral device busses from each other; also see Col. 5:3-15 - failure of a SCSI controller, 11 or 12, is handled in the following manner. The monitor controller 60, in cooperation with the resident processor (not shown), monitors the operation of the first and second SCSI controllers, 11 and 12, as illustrated by the dashed lines. When the monitor controller 60 detects a malfunction of a SCSI controller (11,12), the subsystem is reconfigured to join the first SCSI bus 31 to the second SCSI bus 32 to form a single SCSI bus. This permits the still operating SCSI controller to control all five of the disk drives 51-55. To do this, the monitor controller 60 sends a control signal to the third controllable switch 43 conditioning it to close, connecting the first SCSI bus 31 to the second SCSI bus 32 and forming a single SCSI bus [emphasis added]), and 
in a second operation mode, the peripheral switch is configured to isolate the first computing device from each of the peripheral devices and to enable the second computing device to control the functions (At least see Col. 2:60-65 - First and second peripheral device busses are coupled to the first and second peripheral device controllers, respectively. A controllable switch is coupled between the first and second peripheral device busses. The controllable switch either isolates the first and second peripheral device busses from each other; also see Col. 5:3-15 - failure of a SCSI controller, 11 or 12, is handled in the following manner. The monitor controller 60, in cooperation with the resident processor (not shown), monitors the operation of the first and second SCSI controllers, 11 and 12, as illustrated by the dashed lines. When the monitor controller 60 detects a malfunction of a SCSI controller (11,12), the subsystem is reconfigured to join the first SCSI bus 31 to the second SCSI bus 32 to form a single SCSI bus. This permits the still operating SCSI controller to control all five of the disk drives 51-55. To do this, the monitor controller 60 sends a control signal to the third controllable switch 43 conditioning it to close, connecting the first SCSI bus 31 to the second SCSI bus 32 and forming a single SCSI bus [emphasis added]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wilcox into Gopalakrishnan because Wilcox’s teaching would substantial advantage to Gopalakrishnan because a peripheral device subsystem is desirable which provides for recovery from the failure of a single peripheral device controller, which does not substantially increase the cost or operational complexity of the peripheral device subsystem, and which does not include expensive elements which remain dormant during normal operations; thus, a peripheral device subsystem according to the present invention allows for recovery from the failure of a single peripheral device controller by joining the two peripheral device busses into a single bus which may then be controlled by the remaining operative peripheral device controller (please see Col. 2:51-67 and Col. 3:1-3).

Per claim 3: 
Gopalakrishnan discloses:
a remote connection device in communication with the peripheral switch (At least see FIG. 1 with associated text); and 
wherein the peripheral switch is further configured to facilitate communication between the remote connection device and at least one of the first and second computing devices (At least see ¶[0017] - a self service terminal (SST) 110 in communication with a server computer 160 and a remote teller 170 using a network 155. The self service terminal 110 of this embodiment is an automated teller machine (ATM) and the server computer 160 is a switch that connects the ATM to a banking network).  


Per claim 13: 
Gopalakrishnan discloses:
first and second computing devices are configured to periodically communicate with the peripheral switch to ascertain which of the first and second computing devices is designated as primary controller of the functions (At least see FIG. 3 with associated text).  

Per claim 15: 
Gopalakrishnan discloses:
one of the first and second computing devices is configured to initially control the functions (At least see FIG. 3 with associated text); 
another one of the first and second computing devices is configured to shadow the operations performed by the one of the first and second computing devices (At least see ¶[0022] - cash dispenser 120 is controlled by the computer 115. The computer 115 sends commands to the cash dispenser 120. The commands cause the cash dispenser 120 to deliver a specified number and denomination of cash or currency); and 
the peripheral switch is further configured to transfer control of the functions to the another one of the first and second computing devices such that a financial transaction being performed by the ATM may be seamlessly continued with the another one of the first and second computing devices controlling the functions (At least see ¶[0017] - self service system 100 of the present embodiment includes a self service terminal (SST) 110 in communication with a server computer 160 and a remote teller 170 using a network 155. The self service terminal 110 of this embodiment is an automated teller machine (ATM) and the server computer 160 is a switch that connects the ATM to a banking network. The ATM 110 performs functions for a user that include dispensing cash, accepting checks, cash and notes for deposit, checking account balances and other banking related functions).  

Per claim 16: 
Gopalakrishnan discloses:
ATM is configured to perform a financial transaction comprising a first group of operations and a second group of operations (At least see ¶[0017] - self service system 100 of the present embodiment includes a self service terminal (SST) 110 in communication with a server computer 160 and a remote teller 170 using a network 155. The self service terminal 110 of this embodiment is an automated teller machine (ATM) and the server computer 160 is a switch that connects the ATM to a banking network. The ATM 110 performs functions for a user that include dispensing cash, accepting checks, cash and notes for deposit, checking account balances and other banking related functions); and 
wherein the first group of operations is performed by the first computing devices and the second group of operations is performed by the second computing device (At least see FIG. 1 with associated text; also see ¶[0010]  first application information is associated with operations performed by the device in response to commands from the first application; receive from a second application a command relating to the device; store second application information, where the second application information is associated with operations performed by the device in response to commands from the second application).  

Per claim 17: 
Gopalakrishnan discloses:
A non-transitory computer readable medium having instructions stored thereon (At least see ¶[0028] - interface circuitry 210 provides the electronics required for the processor 205 to communicate with the memory 215, the computer network 150 and the other devices and components of the computer 115 using a data network 230), that, when executed on an Automated Teller Machine (ATM), cause the ATM to perform operations (At least see FIG.2 with associated text, and also see ¶[0009] -a computer in a self service terminal to determine application specific device operation), the operations comprising: 
establishing communication, using a peripheral switch, between one or more peripheral devices of the ATM and at least one of first and second computing devices of the ATM (At least see ¶[0017] -self service terminal 110 of this embodiment is an automated teller machine (ATM) and the server computer 160 is a switch that connects the ATM to a banking network. The ATM 110 performs functions for a user that include dispensing cash, accepting checks, cash and notes for deposit, checking account balances and other banking related functions). 
Gopalakrishnan sufficiently discloses the system as set forth above, but Gopalakrishnan does not explicitly disclose: isolating, using the peripheral switch, one of the first and second computing devices from the one or more peripheral devices such that the isolated one of the first and second computing devices is disallowed from controlling the functions of the ATM; and 
enabling, using the peripheral switch, a non-isolated computing device to control functions of the ATM, wherein the first and second computing devices are configured to redundantly control the functions, wherein in a first operation mode, the first computing device is configured to control the functions and the second computing device is configured to be isolated from each of the peripheral devices, and wherein in a second operation mode, the first computing device is configured to be isolated from each of the peripheral devices and the second computing device is configured to control the functions.  

However, Wilcox discloses: 
isolating, using the peripheral switch, one of the first and second computing devices from the one or more peripheral devices such that the isolated one of the first and second computing devices is disallowed from controlling the functions of the ATM (At least see Col. 5:18-22 - prevent this type of failure from preventing operation of the disk drive subsystem by the other SCSI controller, when a SCSI controller is determined to be malfunctioning, it is isolated from the rest of the subsystem); and 
enabling, using the peripheral switch, a non-isolated computing device to control functions of the ATM (At least see Col. 5:7-12 - When the monitor controller 60 detects a malfunction of a SCSI controller (11,12), the subsystem is reconfigured to join the first SCSI bus 31 to the second SCSI bus 32 to form a single SCSI bus. This permits the still operating SCSI controller to control all five of the disk drives 51-55), 
wherein the first and second computing devices are configured to redundantly control the functions (At least see Col. 6:23-24 - a very high level of reliability may be achieved by providing redundant controller boards),
wherein in a first operation mode, the first computing device is configured to control the functions and the second computing device is configured to be isolated from each of the peripheral devices (At least see Col. 2:60-65 - First and second peripheral device busses are coupled to the first and second peripheral device controllers, respectively. A controllable switch is coupled between the first and second peripheral device busses. The controllable switch either isolates the first and second peripheral device busses from each other; also see Col. 5:3-15 - failure of a SCSI controller, 11 or 12, is handled in the following manner. The monitor controller 60, in cooperation with the resident processor (not shown), monitors the operation of the first and second SCSI controllers, 11 and 12, as illustrated by the dashed lines. When the monitor controller 60 detects a malfunction of a SCSI controller (11,12), the subsystem is reconfigured to join the first SCSI bus 31 to the second SCSI bus 32 to form a single SCSI bus. This permits the still operating SCSI controller to control all five of the disk drives 51-55. To do this, the monitor controller 60 sends a control signal to the third controllable switch 43 conditioning it to close, connecting the first SCSI bus 31 to the second SCSI bus 32 and forming a single SCSI bus [emphasis added]), and 
wherein in a second operation mode, the first computing device is configured to be isolated from each of the peripheral devices and the second computing device is configured to control the functions (At least see Col. 2:60-65 - First and second peripheral device busses are coupled to the first and second peripheral device controllers, respectively. A controllable switch is coupled between the first and second peripheral device busses. The controllable switch either isolates the first and second peripheral device busses from each other; also see Col. 5:3-15 - failure of a SCSI controller, 11 or 12, is handled in the following manner. The monitor controller 60, in cooperation with the resident processor (not shown), monitors the operation of the first and second SCSI controllers, 11 and 12, as illustrated by the dashed lines. When the monitor controller 60 detects a malfunction of a SCSI controller (11,12), the subsystem is reconfigured to join the first SCSI bus 31 to the second SCSI bus 32 to form a single SCSI bus. This permits the still operating SCSI controller to control all five of the disk drives 51-55. To do this, the monitor controller 60 sends a control signal to the third controllable switch 43 conditioning it to close, connecting the first SCSI bus 31 to the second SCSI bus 32 and forming a single SCSI bus [emphasis added]). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wilcox into Gopalakrishnan because Wilcox’s teaching would substantial advantage to Gopalakrishnan because a peripheral device subsystem is desirable which provides for recovery from the failure of a single peripheral device controller, which does not substantially increase the cost or operational complexity of the peripheral device subsystem, and which does not include expensive elements which remain dormant during normal operations; thus, a peripheral device subsystem according to the present invention allows for recovery from the failure of a single peripheral device controller by joining the two peripheral device busses into a single bus which may then be controlled by the remaining operative peripheral device controller (please see Col. 2:51-67 and Col. 3:1-3).

Per claim 21: 
Gopalakrishnan discloses:
A computer implemented method (At least see ¶[0009] - provided a method implemented by a computer in a self service terminal to determine application specific device operation counts), comprising: 
establishing communication, using a peripheral switch, between one or more peripheral devices of an Automated Teller Machine (ATM) and at least one of first and second computing devices of the ATM (At least see ¶[0017] -self service terminal 110 of this embodiment is an automated teller machine (ATM) and the server computer 160 is a switch that connects the ATM to a banking network. The ATM 110 performs functions for a user that include dispensing cash, accepting checks, cash and notes for deposit, checking account balances and other banking related functions).
Gopalakrishnan sufficiently discloses the system as set forth above, but Gopalakrishnan does not explicitly disclose: isolating, using the peripheral switch, the second computing device from the one or more peripheral devices in a first operation mode such that the isolated second computing device is disallowed from controlling the functions of the ATM; enabling, using the peripheral switch, the first computing device to control functions of the ATM in the first operation mode; isolating, using the peripheral switch, the first computing device from the one or more peripheral devices in a second operation mode such that the isolated first computing device is disallowed from controlling the functions of the ATM; and enabling, using the peripheral switch, the second computing device to control functions of the ATM in the second operation mode, wherein the first and second computing devices are configured to redundantly control the functions.

However, Wilcox discloses: 
isolating, using the peripheral switch, the second computing device from the one or more peripheral devices in a first operation mode such that the isolated second computing device is disallowed from controlling the functions of the ATM (At least see Col. 5:18-22 - prevent this type of failure from preventing operation of the disk drive subsystem by the other SCSI controller, when a SCSI controller is determined to be malfunctioning, it is isolated from the rest of the subsystem); 
enabling, using the peripheral switch, the first computing device to control functions of the ATM in the first operation mode (At least see Col. 5:7-12 - When the monitor controller 60 detects a malfunction of a SCSI controller (11,12), the subsystem is reconfigured to join the first SCSI bus 31 to the second SCSI bus 32 to form a single SCSI bus. This permits the still operating SCSI controller to control all five of the disk drives 51-55); 
isolating, using the peripheral switch, the first computing device from the one or more peripheral devices in a second operation mode such that the isolated first computing device is disallowed from controlling the functions of the ATM (At least see Col. 2:60-65 - First and second peripheral device busses are coupled to the first and second peripheral device controllers, respectively. A controllable switch is coupled between the first and second peripheral device busses. The controllable switch either isolates the first and second peripheral device busses from each other; also see Col. 5:3-15 - failure of a SCSI controller, 11 or 12, is handled in the following manner. The monitor controller 60, in cooperation with the resident processor (not shown), monitors the operation of the first and second SCSI controllers, 11 and 12, as illustrated by the dashed lines. When the monitor controller 60 detects a malfunction of a SCSI controller (11,12), the subsystem is reconfigured to join the first SCSI bus 31 to the second SCSI bus 32 to form a single SCSI bus. This permits the still operating SCSI controller to control all five of the disk drives 51-55. To do this, the monitor controller 60 sends a control signal to the third controllable switch 43 conditioning it to close, connecting the first SCSI bus 31 to the second SCSI bus 32 and forming a single SCSI bus [emphasis added]); and 
enabling, using the peripheral switch, the second computing device to control functions of the ATM in the second operation mode, wherein the first and second computing devices are configured to redundantly control the functions (At least see Col. 2:60-65 - First and second peripheral device busses are coupled to the first and second peripheral device controllers, respectively. A controllable switch is coupled between the first and second peripheral device busses. The controllable switch either isolates the first and second peripheral device busses from each other; also see Col. 5:3-15 - failure of a SCSI controller, 11 or 12, is handled in the following manner. The monitor controller 60, in cooperation with the resident processor (not shown), monitors the operation of the first and second SCSI controllers, 11 and 12, as illustrated by the dashed lines. When the monitor controller 60 detects a malfunction of a SCSI controller (11,12), the subsystem is reconfigured to join the first SCSI bus 31 to the second SCSI bus 32 to form a single SCSI bus. This permits the still operating SCSI controller to control all five of the disk drives 51-55. To do this, the monitor controller 60 sends a control signal to the third controllable switch 43 conditioning it to close, connecting the first SCSI bus 31 to the second SCSI bus 32 and forming a single SCSI bus [emphasis added]). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wilcox into Gopalakrishnan because Wilcox’s teaching would substantial advantage to Gopalakrishnan because a peripheral device subsystem is desirable which provides for recovery from the failure of a single peripheral device controller, which does not substantially increase the cost or operational complexity of the peripheral device subsystem, and which does not include expensive elements which remain dormant during normal operations; thus, a peripheral device subsystem according to the present invention allows for recovery from the failure of a single peripheral device controller by joining the two peripheral device busses into a single bus which may then be controlled by the remaining operative peripheral device controller (please see Col. 2:51-67 and Col. 3:1-3).

8.	Claims 4, 7, 8-9, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (US Patent Application Publication No. 2015/0379489 A1 -herein after Gopalakrishnan [IDS of record]) in view of Jeffrey A. Wilcox (US Patent Publication No. 6,532,547 B1 -herein after Wilcox), and further in view of Paffen et al. (US Patent Application Publication No. 2020/0110372 A1 [IDS of record]-herein after Paffen).

Per claim 4:
 Gopalakrishnan modified by Wilcox does not explicitly disclose: the peripheral switch is further configured to perform the isolation based on a user input; and the user input comprises a command received from a remote connection or a local command.
However, Paffen discloses:
the peripheral switch is further configured to perform the isolation based on a user input (At least see ¶[0020] - at least one peripheral unit that can only be reached via the first switching unit and not via the second switching unit); and the user input comprises a command received from a remote connection or a local command (At least see ¶[0043] - peripheral units are provided: a peripheral unit for exchanging camera data and sensor data (Camera & Sensor Node), an input-output peripheral unit (I/O node), a coprocessor peripheral unit (Accelerator Node), an audio interface (Sound Node), and a graphics interface).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).  

Per claim 7: 
 Gopalakrishnan modified by Wilcox does not explicitly disclose: an isolated one of the first and second computing devices is configured to perform self- diagnosis, a restart, or the self-diagnosis and the restart; and a non-isolated one of the first and second computing devices is configured to control the functions.
However, Paffen discloses:
an isolated one of the first and second computing devices is configured to perform self- diagnosis, a restart, or the self-diagnosis and the restart; and a non-isolated one of the first and second computing devices is configured to control the functions (At least see ¶[0057] -due to a detected error or a detected malfunction or to the maintenance for updating software/firmware on the processor unit 13. Thus, the processor unit 13 is either restarted in a reset or turned off. Thus, the processor unit 13 is connected or coupled exclusively to the memory unit 16 via the first switching unit 19).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).  

Per claim 8: 
Gopalakrishnan modified by Wilcox does not explicitly disclose: the isolated one of the first and second computing devices comprises an unstable computing device, and the peripheral switch is further configured to transfer control of the functions to the non- isolated one of the first and second computing devices based on a signal indicating non-compliant operation of the unstable computing device or based on an absence of a compliance signal from the unstable computing device within a period time period in which the compliance signal is set to be generated.
However, Paffen discloses:
the isolated one of the first and second computing devices comprises an unstable computing device, and the peripheral switch is further configured to transfer control of the functions to the non- isolated one of the first and second computing devices based on a signal indicating non-compliant operation of the unstable computing device or based on an absence of a compliance signal from the unstable computing device within a period time period in which the compliance signal is set to be generated (At least see ¶[0030] - in the second operating mode, e.g., in a maintenance mode, the operating function is shifted from its first processor unit originally provided for the normal mode (first operating mode) to the second processor unit. However, it may also be the case that the second processor unit fails or must be serviced. For this purpose, the control device is then preferably configured to continue to execute the operating function by means of the first processor unit in a third operating mode (for example, a further maintenance mode) and to further execute the auxiliary function in the predefined reduced scope by means of the first processor unit. In this case, the coupling device is set up to connect the first processor unit to the second switching unit and to couple the first processor unit to the at least one peripheral unit used by the auxiliary function by means of the second switching unit. In particular, this is at least one peripheral unit that can only be reached via the second switching unit and not via the first switching unit. Thus, the second processor unit, for example, can be made free for a software update or relieved of the auxiliary function).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).  

Per claim 9: 
Gopalakrishnan modified by Wilcox does not explicitly disclose: an isolated one of the first and second computing devices is configured to perform a software version upgrade or a rollback operation, and a non-isolated one of the first and second computing devices is configured to control the functions.
However, Paffen discloses:
an isolated one of the first and second computing devices is configured to perform a software version upgrade or a rollback operation, and a non-isolated one of the first and second computing devices is configured to control the functions (At least see ¶[0030] - coupling device is set up to connect the first processor unit to the second switching unit and to couple the first processor unit to the at least one peripheral unit used by the auxiliary function by means of the second switching unit. In particular, this is at least one peripheral unit that can only be reached via the second switching unit and not via the first switching unit. Thus, the second processor unit, for example, can be made free for a software update or relieved of the auxiliary function; also see ¶[0051]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).  

Per claim 11:
Gopalakrishnan modified by Wilcox does not explicitly disclose: peripheral switch is further configured to enable a non-isolated computing device to control the functions and an isolated computing device to be disconnected.
However, Paffen discloses:
peripheral switch is further configured to enable a non-isolated computing device to control the functions and an isolated computing device to be disconnected (At least see ¶[0030] - connect the first processor unit to the second switching unit and to couple the first processor unit to the at least one peripheral unit used by the auxiliary function by means of the second switching unit. In particular, this is at least one peripheral unit that can only be reached via the second switching unit and not via the first switching unit).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).  

Per claim 12: Gopalakrishnan modified by Wilcox does not explicitly disclose: a memory configured to store operations for controlling the functions; and a processor configured to perform the operations, Atty. Dkt. No. 4375.0880001-5- Stephen Van Beek FALETTI Application No. 17/340,960 wherein the peripheral switch is further configured to facilitate communications between the one or more peripheral devices and at least one of the first, second, and one or more additional computing devices.
However, Paffen discloses:
a memory configured to store operations for controlling the functions (At least see ¶[0029] - control device to keep the first processor unit coupled to a memory unit with at least one data memory by means of the first switching unit); and 
a processor configured to perform the operations (At least see ¶[0029] - software or an operating program for the first processor unit can be transferred from the memory unit to the first processor unit), wherein the peripheral switch is further configured to allow communication between the one or more peripheral devices and at least one of the first, second, and one or more additional computing devices (At least see ¶[0030] - coupling device is set up to connect the first processor unit to the second switching unit and to couple the first processor unit to the at least one peripheral unit used by the auxiliary function by means of the second switching unit).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).

Per claim 13: 
Gopalakrishnan modified by Wilcox does not explicitly disclose: one of the first and second computing devices is configured to receive a signal via the peripheral switch from another of the first and second computing devices to ascertain a compliant or non-compliant operation of the another of the first and second computing devices; and the one of the first and second computing devices is configured to control the functions based on a receipt of a signal indicating non-compliant operation of the another of the first and second computing devices.
However, Paffen discloses:
one of the first and second computing devices is configured to receive a signal via the peripheral switch from another of the first and second computing devices to ascertain a compliant or non-compliant operation of the another of the first and second computing devices (At least see ¶[0024] - communication line is to be understood as an electrical connection which may comprise one or more wires and/or one or more conductor paths. It may therefore be, for example, multiple conductor paths and/or wires for simultaneous and independent transmission of multiple electrical signals), and 
the one of the first and second computing devices is configured to control the functions based on a receipt of a signal indicating non-compliant operation of the another of the first and second computing devices (At least see ¶[0024] - multiple conductor paths and/or wires for simultaneous and independent transmission of multiple electrical signals. The first switching unit can thus have a connection port which can be operated in an upwards mode, via which it is interconnected with its own processor unit, which can likewise have a switch connection interface for this purpose. The coupling device now provides that a second connection port which can be operated in the upward mode is additionally provided at the first switching unit and is connected to the switch connection interface of the second processor unit by means of a communication line of this second connection port).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).

Per claim 18: 
Gopalakrishnan modified by Wilcox does not explicitly disclose: n isolated one of the first and second computing devices performing self-diagnosis, a restart, or the self-diagnosis and the restart; and a non-isolated one of the first and second computing devices controlling the functions.
However, Paffen discloses:
an isolated one of the first and second computing devices is configured to perform self- diagnosis, a restart, or the self-diagnosis and the restart (At least see ¶[0057] -due to a detected error or a detected malfunction or to the maintenance for updating software/firmware on the processor unit 13. Thus, the processor unit 13 is either restarted in a reset or turned off. Thus, the processor unit 13 is connected or coupled exclusively to the memory unit 16 via the first switching unit 19); and 
a non-isolated one of the first and second computing devices is configured to control the functions (At least see ¶[0029] - control device to keep the first processor unit coupled to a memory unit with at least one data memory by means of the first switching unit).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).

Per claim 19:
Gopalakrishnan modified by Wilcox does not explicitly disclose: an isolated one of the first and second computing devices performing a software version upgrade or rollback; and a non-isolated one of the first and second computing devices controlling the functions.
However, Paffen discloses:
an isolated one of the first and second computing devices is configured to perform a software version upgrade or rollback and a non-isolated one of the first and second computing devices is configured to control the functions (At least see ¶[0030] - coupling device is set up to connect the first processor unit to the second switching unit and to couple the first processor unit to the at least one peripheral unit used by the auxiliary function by means of the second switching unit. In particular, this is at least one peripheral unit that can only be reached via the second switching unit and not via the first switching unit. Thus, the second proces- sor unit, for example, can be made free for a software update or relieved of the auxiliary function; also see ¶[0051]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).  

Per claim 20: 
Gopalakrishnan modified by Wilcox does not explicitly disclose:  the peripheral switch enabling a non-isolated computing device to control the functions; and disconnecting an isolated computing device physically.
However, Paffen discloses:
the peripheral switch enabling a non-isolated computing device to control the functions (At least see ¶[0030] - connect the first processor unit to the second switching unit and to couple the first processor unit to the at least one peripheral unit used by the auxiliary function by means of the second switching unit. In particular, this is at least one peripheral unit that can only be reached via the second switching unit and not via the first switching unit); and 
disconnecting an isolated computing device physically (At least see ¶[0030] - connect the first processor unit to the second switching unit and to couple the first processor unit to the at least one peripheral unit used by the auxiliary function by means of the second switching unit. In particular, this is at least one peripheral unit that can only be reached via the second switching unit and not via the first switching unit).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).  

9.	Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (US Patent Application Publication No. 2015/0379489 A1 -herein after Gopalakrishnan) in view of Jeffrey A. Wilcox (US Patent Publication No. 6,532,547 B1 -herein after Wilcox), and further in view of Kirchhoff et al (US Patent Application Publication No. 2016/0257528 A1 [IDS of record]-herein after Kirchhoff).
Per claim 5: 
Gopalakrishnan modified by Wilcox does not explicitly discloses: peripheral switch is further configured to receive an instability signal from at least one of the first and second computing devices and to perform the isolation based on the instability signal.

However, Kirchhoff discloses:
peripheral switch is further configured to receive an instability signal from at least one of the first and second computing devices and to perform the isolation based on the instability signal (At least see ¶[0011] - Controller 12 isolates software related to safety functions from software related to non-safety functions, and controls execution of the both the safety software and non-safety software to prevent interruption of the safety software by the non-safety software).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kirchhoff into Gopalakrishnan modified by Wilcox because executing certified safety software and non-safety software, the non-safety software executed in a safe container to prevent the non-safety software from violating a non-safety software parameter and affecting the safety software in order to non-safety software parameters prevent the non-safety software from affecting operation of the safety software as once suggested by Kirchhoff (please see ¶[0019]).  

Per claim 6: 
Gopalakrishnan modified by Wilcox does not explicitly discloses: peripheral switch is further configured to allow the isolation based on an unresponsiveness of at least one of the first and second computing devices.  
However, Kirchhoff discloses:
peripheral switch is further configured to allow the isolation based on an unresponsiveness of at least one of the first and second computing devices (At least see ¶[0011] - Controller 12 isolates software related to safety functions from software related to non-safety functions, and controls execution of the both the safety software and non-safety software to prevent interruption of the safety software by the non-safety software; also see claim 5 wherein: when the processor cannot identify the non-safety software violating the non-safety software parameter, the processor issues a command to immediately stop the elevator car or a command to direct an elevator car to a landing).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kirchhoff into Gopalakrishnan modified by Wilcox because executing certified safety software and non-safety software, the non-safety software executed in a safe container to prevent the non-safety software from violating a non-safety software parameter and affecting the safety software in order to non-safety software parameters prevent the non-safety software from affecting operation of the safety software as once suggested by Kirchhoff (please see ¶[0019]).  

Per claim 10: 
Gopalakrishnan modified by Wilcox does not explicitly discloses: the first operations correspond to a first software version; the second operations correspond to a second software version; and the first software version is different from the second software version.  

However, Kirchhoff discloses:
the first operations correspond to a first software version; the second operations correspond to a second software version; and the first software version is different from the second software version (At least see ¶[0014] - isolate the non-safety software 48 from the safety software 46, controller 12 implements a safe container 50 that controls and limits operation of the non-safety software 48. Safe container 50 may be configured and enforced by operating system 38, including memory protection manager 40 and resource manager 42. Safe container 50 is a certified mechanism to protect the certified safety software 46 from threats or interruptions from the non-safety software 48).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kirchhoff into Gopalakrishnan modified by Wilcox because executing certified safety software and non-safety software, the non-safety software executed in a safe container to prevent the non-safety software from violating a non-safety software parameter and affecting the safety software in order to non-safety software parameters prevent the non-safety software from affecting operation of the safety software as once suggested by Kirchhoff (please see ¶[0019]).  



CONCLUSION
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                       11/19/2022